Case 18-09931        Doc 33     Filed 02/15/19     Entered 02/15/19 10:31:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09931
         Jacalyn A Roche

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/04/2018.

         2) The plan was confirmed on 07/13/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/15/2019.

         5) The case was converted on 01/30/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $182,528.57.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-09931       Doc 33      Filed 02/15/19    Entered 02/15/19 10:31:36                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $5,475.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $5,475.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,500.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $312.06
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,812.06

 Attorney fees paid and disclosed by debtor:               $1,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA                Unsecured      7,062.00       1,014.62         1,014.62           0.00       0.00
 BECKET & LEE LLP               Unsecured      2,414.00       2,487.69         2,487.69           0.00       0.00
 BECKET & LEE LLP               Unsecured     17,862.00     18,146.02        18,146.02            0.00       0.00
 CARMAX AUTO FINANCE            Secured             0.00          0.00             0.00           0.00       0.00
 CONSUMERS COOPERATIVE CU       Secured             0.00          0.00             0.00           0.00       0.00
 CONSUMERS COOPERATIVE CU       Secured             0.00        761.93           761.93        761.93        0.00
 DELL FINANCIAL SERVICES        Unsecured      2,361.00       2,437.46         2,437.46           0.00       0.00
 DISCOVER BANK                  Unsecured         984.00      1,002.70         1,002.70           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority      11,042.56     11,042.56        11,042.56       1,501.01        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA         588.76           588.76           0.00       0.00
 LINCOLN AUTOMOTIVE FINANCIAL S Secured             0.00          0.00             0.00           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       2,407.00       2,477.09         2,477.09           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       2,524.00       2,524.01         2,524.01           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,958.00       2,021.89         2,021.89           0.00       0.00
 QUANTUM3 GROUP                 Unsecured      5,197.00       5,343.69         5,343.69           0.00       0.00
 QUANTUM3 GROUP                 Unsecured      2,224.00       2,300.81         2,300.81           0.00       0.00
 QUANTUM3 GROUP                 Unsecured      4,960.00       5,086.06         5,086.06           0.00       0.00
 SHELL/CITIBANK                 Unsecured      1,896.00            NA               NA            0.00       0.00
 WESTWOOD PROPERTY MANAGEME Unsecured               0.00           NA               NA            0.00       0.00
 CHASE                          Unsecured      1,890.00            NA               NA            0.00       0.00
 TIMEPAYMENT CORP               Secured             0.00          0.00             0.00           0.00       0.00
 WELLS FARGO FINANCIAL BANK     Secured           400.00        400.00           400.00        400.00        0.00
 WELLS FARGO FINANCIAL BANK     Unsecured      1,035.00       1,063.39         1,063.39           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-09931        Doc 33      Filed 02/15/19     Entered 02/15/19 10:31:36              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                   $761.93            $761.93              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $400.00            $400.00              $0.00
 TOTAL SECURED:                                           $1,161.93          $1,161.93              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $11,042.56          $1,501.01              $0.00
 TOTAL PRIORITY:                                         $11,042.56          $1,501.01              $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,494.19                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $2,812.06
         Disbursements to Creditors                             $2,662.94

 TOTAL DISBURSEMENTS :                                                                       $5,475.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/15/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
